Case 19-04074      Doc 132     Filed 04/07/21 Entered 04/07/21 23:50:37
                              Certificate of Notice Page 1 of 8                      EOD
                                                                                      Desc Imaged

                                                                                     04/05/2021
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 IN RE:                               §                CASE NUMBER: 18-42230
 GEORGE DALE WIGINGTON                §                (Chapter 13)
 dba WYLIE INDUSTRIES                 §
 dba WYLIE INVESTMENT GROUP,          §
                                      §
 Debtor.                              §
 ____________________________________ §
 GEORGE DALE WIGINGTON,               §
                                      §
 Plaintiff,                           §
                                      §
 v.                                   §                ADVERSARY NO. 19-4074
                                      §
 NATIONSTAR MORTGAGE LLC              §
 d/b/a MR. COOPER and SELECT          §
 PORTFOLIO SERVICING, INC.,           §
                                      §
 Defendants.                          §

                      ORDER REGARDING SPS’S MOTION TO DISIMSS

        On February 2, 2020, this Court conducted a hearing on a Motion to Dismiss filed by the

 Defendant Select Portfolio Servicing, Inc. (Docket No. 101) and the response filed by the Debtor

 George Dale Wigington (Docket No. 114). This is the fourth such hearing in this proceeding.

 Significantly, Mr. Wigington is a licensed attorney who has appeared before this Court to represent

 clients in other bankruptcy cases, and he is representing himself in this adversary proceeding.

                                PROCEDURAL BACKGROUND

        In summary, Mr. Wigington filed the underlying bankruptcy case on October 2, 2018, to stay

 a foreclosure sale of his home. He initiated this adversary proceeding by filing an “Objection to

 Proof of Claim 4-1 of Nationstar Mortgage LLC d/b/a Mr. Cooper; Action to Determine the Validity,

 Priority, and Extent of Lien; and Complaint” on August 23, 2019. In his 28-page complaint, which

 incorporated 117 pages of attachments, Mr. Wigington asserted numerous claims for affirmative


                                                   1
Case 19-04074       Doc 132     Filed 04/07/21 Entered 04/07/21 23:50:37                Desc Imaged
                               Certificate of Notice Page 2 of 8


 relief against his mortgage holder, Nationstar Mortgage, LLC d/b/a Mr. Cooper (“Nationstar”), and

 he objected to the allowance of Nationstar’s proof of claim in his bankruptcy case. His claims

 against Nationstar, and his objections to Nationstar’s proof of claim, appeared to stem from the

 confirmation of a reorganization plan in a prior Chapter 11 case filed by Mr. Wigington and his

 wife (Case No. 11-41092).

        Nationstar moved to dismiss Mr. Wigington’s complaint pursuant to Federal Rule of Civil

 Procedure 12(b)(6) and, alternatively, filed a motion for a more definite statement pursuant to

 Federal Rule 12(e). After a hearing on November 5, 2019, this Court granted Nationstar’s motion

 for a more definite statement and allowed Mr. Wigington to file an amended complaint. A few days

 prior to the hearing, on October 23, 2019, Select Portfolio Servicing, Inc. (“SPS”) filed a notice that

 Nationstar had transferred its claim to it.

        Mr. Wigington filed a “First Amended Objection to Proof of Claim 4-1 of Nationstar

 Mortgage LLC d/b/a Mr. Cooper; Action to Determine the Validity, Priority, and Extent of Lien:

 and Complaint” on January 6, 2020 against Nationstar and its assignee, SPS. His amended

 complaint was 160 pages long and attached 663 pages of exhibits. His amended complaint was

 difficult to understand due to its length and its failure to list specific counts identifying the legal

 theories, statutes, or rules upon which he was relying to seek relief. He appeared to assert as many

 as fifteen claims for affirmative relief, including claims for violations of the discharge injunction,

 the automatic stay, the Texas Deceptive Trade Practices Act, and the Fair Debt Collection Practices

 Act. Mr. Wigington’s claims for affirmative relief appeared to rely on two common, conclusory

 arguments: (1) entry of the discharge order in the prior Chapter 11 case had the effect of discharging,

 satisfying, or voiding the deed of trust on Mr. Wigington’s home; and (2) checks (and wire transfers)

 sent to the wrong servicer, CitiMortgage, at an old payment address, constituted payments even



                                                    2
Case 19-04074       Doc 132     Filed 04/07/21 Entered 04/07/21 23:50:37              Desc Imaged
                               Certificate of Notice Page 3 of 8


 though they were not cashed nor delivered to the correct servicer, Nationstar, at the correct payment

 address, and even though the checks (and wire transfers) were returned to Mr. Wigington.

        Nationstar and SPS filed motions to dismiss Mr. Wigington’s amended complaint pursuant

 to Federal Rule 12(b)(6). After a hearing on June 16, 2020, the Court entered a Memorandum

 Opinion that dismissed all Mr. Wigington’s claims for affirmative relief against Nationstar and SPS

 to the extent the Court could discern those claims. However, the Court’s Memorandum Opinion

 allowed Mr. Wigington to file a second amended complaint setting forth his objections, if any, to

 the calculation of the amount of the claim filed by Nationstar and assigned to SPS in his current

 bankruptcy case.

        On September 14, 2020, Mr. Wigington moved the Court to reconsider its Memorandum

 Opinion, arguing that not all his claims for affirmative relief were based on his discharge and

 “deemed payment” arguments, which this Court had rejected. Mr. Wigington argued that he also

 intended to assert claims for wrongful acceleration or wrongful foreclosure based on insufficient

 notice, among other things. After a hearing on September 8, 2020, this Court amended its

 Memorandum Opinion to allow Mr. Wigington to clarify his adversary complaint by including

 claims against Nationstar relating to noticing.

        Mr. Wigington filed his “Second Amended Objection to Proof of Claim 4-1 of Nationstar

 Mortgage LLC d/b/a Mr. Cooper; Action to Determine the Validity, Priority, and Extent of Lien;

 and Complaint” on September 15, 2020. The nine-page, second amended complaint purported to

 amend and add paragraphs to his previously amended, 160-page complaint. The second amended

 complaint, however, failed to rectify the problems with the amended complaint, including Mr.

 Wigington’s failure to identify specific claims and causes of action against Nationstar and SPS and

 the factual allegations supporting each of those claims. Nationstar and SPS filed motions to dismiss



                                                   3
Case 19-04074       Doc 132     Filed 04/07/21 Entered 04/07/21 23:50:37                Desc Imaged
                               Certificate of Notice Page 4 of 8


 Mr. Wiginton’s second amended objection pursuant to Federal Rule 12(b)(6), and, in the alternative,

 Nationstar filed a motion for more definite statement under Federal Rule 12(e). After a contested

 hearing on December 1, 2020, the Court entered an order granting the dismissal. However, the

 Court allowed Mr. Wigington another opportunity to amend his complaint to comply with the

 Court’s prior Memorandum Opinion, as amended, that dismissed the bulk of his claims for

 affirmative relief against Nationstar and SPS.

        Mr. Wigington filed his “Third Amended Objection to Proof of Claim 4-1 of Nationstar

 Mortgage LLC d/b/a Mr. Cooper; Action to Determine the Validity, Priority, and Extent of Lien:

 and Complaint” on December 15, 2020. His third amended complaint is 81 pages long and

 references exhibits attached to prior versions of the complaint. Mr. Wigington’s third amended

 complaint, like its prior versions, is difficult to decipher and does not clearly or logically delineate

 his claims, which is typically done through listing multiple counts in a complaint of this length. SPS

 filed a motion to dismiss the third amended complaint pursuant to Federal Rule 12(b)(6), and the

 Court scheduled a hearing for February 2, 2021.

                                              ANALYSIS

        Federal Rule 8(a)(2), applicable to adversary proceedings through Bankruptcy Rule 7008,

 mandates that complaints contain a “short and plain statement of the claim showing that the pleader

 is entitled to relief.” As this Court explained in its prior Memorandum Opinion entered on August

 10, 2020, to withstand dismissal under Federal Rule 12(b)(6), the complaint must state “enough facts

 to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007). The allegations must “be enough to raise a right to relief above the speculative level, on the

 assumption that all the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550

 U.S. at 555 (citations omitted). “[A] formulaic recitation of the elements of a cause of action will not



                                                     4
Case 19-04074      Doc 132     Filed 04/07/21 Entered 04/07/21 23:50:37                Desc Imaged
                              Certificate of Notice Page 5 of 8


 do.” Id.; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted).

        Here, Mr. Wigington has failed to cure the defects of his original complaint. His third

 amended complaint is too garbled to give SPS and Nationstar fair notice of the allegations against

 them, and it is too long and confusing to satisfy the “short and plain” requirements of Federal Rule 8.

 See Sayman v. Richey, 2015 WL 792051, at *3 (W.D.N.C. Feb. 25, 2015), aff'd sub nom. Sayman v.

 Goddard & Peterson, PLLC, 606 F. App’x 101 (4th Cir. 2015) (granting motion to dismiss); Joshi v.

 Morales L. Grp., P.A., 2015 WL 12781034, at *2 (S.D. Fla. Jan. 15, 2015) (allowing repleader).

        At the February 2nd hearing, Mr. Wigington admitted that his third amended complaint

 contains many of the same claims and causes of action this Court previously dismissed pursuant to

 Federal Rule 12(b)(6). His third amended complaint seeks total disallowance of the proof of claim

 based on alleged deficiencies that have nothing to do with the calculation of the amount of the claim,

 noticing acceleration, noticing foreclosure sales, or appointing or noticing appointment of substitute

 trustees. Mr. Wigington explained at the hearing that he understood he could restate all his claims

 in his third amended complaint so long as he did not directly contradict this Court’s prior findings

 and conclusions in its Memorandum Opinion. However, the Court’s prior Memorandum Opinion

 granted dismissal of the bulk of Mr. Wigington’s claims under Federal Rule 12(b)(6), and this

 Court’s Memorandum Opinion, as amended, expressly detailed the narrow issues he would be

 permitted to replead.

        Mr. Wigington’s third amended complaint is an improper attempt to re-litigate issues

 decided by the Court in its prior rulings. His third amended complaint includes what he now

 describes as “affirmative defenses” that are contrary to and inconsistent with the ruling made by the

 Court in its Memorandum Opinion, as amended. Such “affirmative defenses” are barred by the law

 of the case doctrine. This doctrine dictates that “when a court decides upon a rule of law, that



                                                    5
Case 19-04074        Doc 132     Filed 04/07/21 Entered 04/07/21 23:50:37                 Desc Imaged
                                Certificate of Notice Page 6 of 8


 decision should continue to govern the same issues in subsequent stages in the same case.”

 Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 815–16 (1988) (quoting Arizona v.

 California, 460 U.S. 605, 618 (1983)). This rule is intended to promote the “finality and efficiency

 of the judicial process by ‘protecting against the agitation of settled issues,’ ” id. at 816.

         At the hearing on February 2, 2021, when the Court inquired, Mr. Wigington was unable to

 articulate his objection to the proof of claim at issue or any of the claims he is asserting against

 Nationstar relating to noticing or wrongful foreclosure. The Court allowed Mr. Wigington a final

 opportunity to amend his complaint for the purpose of clarifying his objection the allowance of the

 claim filed by Nationstar and any claims he intends to assert against Nationstar relating to noticing.

 The Court instructed Mr. Wigington, on the record, to file another amended complaint within 14

 days of the hearing. Accordingly, on consideration of the pleadings and oral argument of Mr.

 Wigington and counsel for SPS, it is

         ORDERED that as to those claims and objections that have not be dismissed by this Court’s

 August 10th Memorandum Opinion, as amended, Mr. Wigington shall have until February 17, 2021

 to file a plain and simple statement that complies with Federal Rule 8 which includes an enumeration

 of the causes of action and a brief factual and legal basis underpinning each cause of action

 consistent with Federal Rule 8; and it is further

         ORDERED that SPS and Nationstar may file a response to any amended complaint within

 30 days after it is filed.


                                                              Signed on 4/5/2021

                                                                                                  MD
                                                     HONORABLE BRENDA T. RHOADES,
                                                     &+,()UNITED STATES BANKRUPTCY JUDGE



                                                      6
           Case 19-04074               Doc 132          Filed 04/07/21 Entered 04/07/21 23:50:37                                      Desc Imaged
                                                       Certificate of Notice Page 7 of 8
                                                              United States Bankruptcy Court
                                                                 Eastern District of Texas
Wigington,
      Plaintiff                                                                                                        Adv. Proc. No. 19-04074-btr
NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0540-4                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 05, 2021                                               Form ID: pdf401                                                           Total Noticed: 11
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 07, 2021:
Recip ID                   Recipient Name and Address
db                     +   George Dale Wigington, 2451 Elm Grove Road, Wylie, TX 75098-6239
ust                    +   Cheryl Wilcoxson, Office of the United States Trustee, 1100 Commerce St. Room 976, Dallas, TX 75242-0996
ust                    +   Christi Flanagan, Office of the United States Trustee, 1100 Commerce St. Room 976, Dallas, TX 75242-0996
ust                    +   Lauren Brooke Thompson, DOJ-Ust, Earle Cabell Federal Building, 1100 Commerce Street, Room 976 Dallas, TX 75242-1011
ust                    +   Quinten Spaete, Bank of America, 16001 N Dallas Pkwy, Addison, TX 75001-3311
pla                    +   George Dale Wigington, 2451 Elm Grove Road, Wylie, TX 75098, UNITED STATES 75098-6239
dft                        NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER, c/o Coporation Service Company, 211 E. 7th Street, Suite 620, Austin, TX
                           78701-3218
dft                        Select Portfolio Servicing, Inc., c/o Coporation Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218

TOTAL: 8

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Apr 06 2021 05:03:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Apr 06 2021 05:03:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Apr 06 2021 05:03:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust              *+            United States Trustee, 1100 Commerce Street, Room 976, Dallas, TX 75242-0996
ust              *+            United States Trustee, 1100 Commerce Street, Room 976, Dallas, TX 75242-0996

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
         Case 19-04074               Doc 132        Filed 04/07/21 Entered 04/07/21 23:50:37                                   Desc Imaged
                                                   Certificate of Notice Page 8 of 8
District/off: 0540-4                                              User: admin                                                            Page 2 of 2
Date Rcvd: Apr 05, 2021                                           Form ID: pdf401                                                      Total Noticed: 11

Date: Apr 07, 2021                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 5, 2021 at the address(es) listed below:
Name                             Email Address
George Dale Wigington
                                 on behalf of Debtor George Dale Wigington dalewig10@verizon.net

George Dale Wigington
                                 on behalf of Plaintiff George Dale Wigington dalewig10@verizon.net

H. Gray Burks, IV
                                 on behalf of Defendant NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER gburks@logs.com nibates@logs.com

H. Gray Burks, IV
                                 on behalf of Defendant Select Portfolio Servicing Inc. gburks@logs.com, nibates@logs.com

Matthew Durham
                                 on behalf of Defendant NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER mdurham@mcguirewoods.com
                                 dduncan@mcguirewoods.com

Yoshie Valadez
                                 on behalf of Defendant Select Portfolio Servicing Inc. mhtbkanhsselffilings@mccarthyholthus.com,
                                 yvaladez@mccarthyholthus.com


TOTAL: 6
